NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1035-19T2

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

JAMES MCDOWELL, a/k/a
SISA BOTO and SISA BUTU,

     Defendant-Appellant.
___________________________

                   Argued December 15, 2020 – Decided January 15, 2021

                   Before Judges Fisher, Gilson and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Indictment No. 10-12-2261.

                   Alan L. Zegas argued the cause for appellant (Law
                   Offices of Alan L. Zegas, attorneys; Alan L. Zegas, on
                   the briefs).

                   Edward F. Ray, Assistant Prosecutor, argued the cause
                   for respondent (Mark Musella, Bergen County
                   Prosecutor, attorney; William P. Miller, Assistant
                   Prosecutor, of counsel and on the brief; Catherine A.
                   Foddai, Legal Assistant, on the brief).
PER CURIAM

      Defendant Sisa Butu, formerly known as James McDowell, appeals from

an order denying his petition for post-conviction relief (PCR).1 He contends that

his prior appellate counsel, who represented him on his direct appeal, was

ineffective in not raising an argument that he was denied his constitutional right

to counsel of his choice at trial. We disagree and affirm.

                                        I.

      The evidence at defendant's trial established that in September 2010, after

having lunch together, defendant and his former girlfriend went to his home.

When the former girlfriend tried to leave, defendant would not let her go and

threatened her with a gun. He then repeatedly raped and sexually assaulted her

for several hours. Eventually, the former girlfriend escaped and, following a

standoff with the police, defendant was arrested.

      A jury convicted defendant of seven crimes and a disorderly persons

offense related to the sexual assaults. Specifically, defendant was convicted of:

first-degree aggravated sexual assault, N.J.S.A. 2C:14-2(a)(3) and (4); two

counts of second-degree sexual assault, N.J.S.A. 2C:14-2(c)(1); two counts of



1
   In the record, Butu is sometimes spelled Boto, but we use Butu because that
is the spelling used by his current counsel.
                                                                          A-1035-19T2
                                        2
second-degree attempted sexual assault, N.J.S.A. 2C:5-1 and N.J.S.A. 2C:14-

2(c)(1); second-degree possession of a weapon for an unlawful purpose,

N.J.S.A. 2C:39-4(a); third-degree terroristic threats, N.J.S.A. 2C:12-3(a); and

disorderly persons false imprisonment, N.J.S.A. 2C:13-3, as a lesser included

offense of kidnapping.

      Defendant appealed his convictions and sentence. On direct appeal, he

raised two arguments: (1) the trial judge's refusal to ask open-ended questions

during jury selection constituted reversible error; and (2) the consecutive

sentences were improper.         Finding no reversible errors, we affirmed his

convictions and sentences for the crimes. State v. McDowell, No. A-3848-14T1

(App. Div. Jan. 27, 2017).         We remanded for resentencing on the false

imprisonment conviction. Our Supreme Court denied defendant's petition for

certification. State v. McDowell, 230 N.J. 529 (2017).

      Thereafter, defendant filed a petition for PCR. On his petition, defendant

was represented by new counsel who argued that defendant's appellate counsel

on his direct appeal had been ineffective in failing to raise three arguments: (1)

the denial of his right to counsel of his choice at trial; (2) the denial of his pretrial

motion to suppress the seizure of the gun; and (3) the introduction of hearsay

evidence at trial.


                                                                                 A-1035-19T2
                                           3
      The PCR court heard oral argument but did not grant an evidentiary

hearing. On October 1, 2019, the PCR court issued a written opinion and order

denying defendant's petition.

      On this appeal, defendant raises only one argument: he contends that his

prior appellate counsel was ineffective in failing to raise the denial of his right

to choose trial counsel. To place that issue in context, we briefly summarize the

relevant procedural history.

      In December 2010 defendant was indicted for the crimes related to the

sexual assaults. He was initially represented by Nancy Lucianna, an attorney he

had hired.

      In February 2013, after Lucianna had represented defendant for several

years, she moved to be relieved as defendant's counsel. Lucianna certified that

there had been "a complete breakdown of the attorney-client relationship" that

made "it impossible for" her to represent defendant. The trial court heard oral

argument on that motion and during that argument the court had a brief of f-the-

record sidebar discussion with Lucianna. In February 2013, the trial court

entered an order relieving Lucianna as counsel and granting defendant time to

retain new counsel.




                                                                           A-1035-19T2
                                        4
         Defendant then hired Adolph J. Galluccio to represent him. In February

2014, the trial court scheduled June 23, 2014, as the "firm" trial date.

         Sometime in early 2014, the relationship between defendant and Galluccio

broke down. Accordingly, defendant contacted Thomas Ashley, Esq. and asked

him to represent him. In March 2014, Ashley moved to substitute in as new trial

counsel for defendant. In support of that motion, Ashley certified that defendant

had informed him that he and Galluccio "had irreconcilable conflicts[.]" Ashley,

however, was not available to try the matter on the scheduled June 23, 2014 trial

date because he had other professional commitments. Consequently, Ashley

requested the trial court to adjourn the trial date until September 22, 2014 , or

later.

         The trial court initially denied that motion without oral argument.

Following a request for reconsideration, the trial court heard oral argument on

April 11, 2014. At that argument, Ashley and Galluccio urged the trial court to

grant the extension so that Ashley could represent defendant at trial. The State

did not object to that application.2


2
  During the April 11, 2014 oral argument, the judge stated that she had
previously offered to do a bench trial and both the prosecutor and Galluccio had
agreed that a bench trial "would be the best thing in this particular case."
Defendant suggests that because this discussion occurred when he was not


                                                                           A-1035-19T2
                                         5
      After hearing arguments, the trial court denied the motion. Among other

things, the court noted that the case was then in its fourth year, the court had

previously adjourned the trial for a year so that Galluccio could come up to

speed, and the court had previously set a firm trial date for June 23, 2014. The

trial court then stated that defendant could either proceed to trial with Galluccio

or hire another lawyer who was available to try the case in June 2014.

      Defendant, represented by Ashley, moved for leave to appeal the denial

of his request to have Ashley substitute in as counsel. On April 30, 2014, a two-

judge panel of this court granted leave to appeal and summarily affirmed the

trial court's order denying defendant's request to adjourn the trial and have

Ashley substituted in as new trial counsel. Reviewing the procedural history,

the panel found that defendant had been given a fair opportunity to select

counsel of his choice and had not been deprived of his constitutional right to

select counsel because the lawyer he wanted to hire was not available for the

firmly established trial date. State v. McDowell, No. AM-0451-13 (App. Div.

May 1, 2014).




present, it was an impermissible ex parte communication. The record does not
establish that contention, nor do we see any relevance of that contention to this
appeal.


                                                                           A-1035-19T2
                                        6
        Following that decision, Ashley advised defendant that he had two

options: (1) seek further review on leave to appeal to the Supreme Court; or (2)

hire another attorney who would be available for the trial in June 2014. Ashley

recommended that defendant proceed with the second option.           Defendant

followed Ashley's recommendation and retained Michael Robbins, Esq.

Robbins then represented defendant at trial, which commenced on June 25,

2014.

                                       II.

        As already noted, on this appeal defendant raises one argument, which he

articulates as follows:

              DEFENDANT       WAS      DENIED      HIS
              CONSTITUTIONAL RIGHT TO THE EFFECTIVE
              ASSISTANCE OF APPELLATE COUNSEL AS A
              RESULT OF COUNSEL'S FAILURE TO RAISE ON
              APPEAL   THE   ISSUE   OF   DENIAL   OF
              DEFENDANT'S RIGHT TO COUNSEL OF CHOICE.

        We review this issue de novo because there was no PCR evidentiary

hearing. State v. O'Donnell, 435 N.J. Super. 351, 373 (App. Div. 2014). As a

reviewing court, we "can conduct a de novo review of both the factual findings

and legal conclusions of the PCR court . . . [because] [a]ssessing [ineffective

assistance of counsel] claims involves matters of fact, but the ultimate

determination is one of law[.]" State v. Harris, 181 N.J. 391, 419 (2004).

                                                                         A-1035-19T2
                                        7
      To establish a claim of ineffective assistance of counsel, defendant must

satisfy a two-part test: (1) "counsel made errors so serious that counsel was not

functioning as the 'counsel' guaranteed the defendant by the Sixth

Amendment[,]" and (2) "the deficient performance prejudiced the defense."

Strickland v. Washington, 466 U.S. 668, 687 (1984); accord State v. Fritz, 105

N.J. 42, 58 (1987) (adopting the Strickland test). "The Strickland/Fritz test

governs claims that appellate counsel rendered ineffective assistance." Harris,

181 N.J. at 518.

      A defendant claiming incompetent representation must demonstrate that

"counsel's representation fell below an objective standard of reasonableness[,]"

as measured by prevailing professional norms, considering all the surrounding

circumstances.     Strickland, 466 U.S. at 688.   Moreover, there is a strong

presumption that an attorney's conduct falls within the range of reasonable

professional assistance.     State v. Allegro, 193 N.J. 352, 366 (2008).

Accordingly, defendant must overcome that presumption and demonstrate that

counsel's strategy was not reasonable. Strickland, 466 U.S. at 690.

      On direct appeal, defendant could not have asked this court to review the

choice-of-counsel issue because we had already rejected that contention. In

2014, we granted leave to appeal, reviewed the merits, and summarily affirmed


                                                                         A-1035-19T2
                                       8
the denial of Ashley's motion to substitute in as counsel for defendant.

Defendant did not seek further review of that decision by the Supreme Court.

See R. 2:2-5 (requiring a motion for leave to seek review by the Supreme Court).

Accordingly, our earlier decision was the law of the case and binding on this

court on direct appeal. See State v. Myers, 239 N.J. Super. 158, 164 (App. Div.

1990); State v. Stewart, 196 N.J. Super. 138, 143 (App. Div. 1984); see also

Lombardi v. Masso, 207 N.J. 517, 539 (2011) (explaining the parameters of the

law of the case doctrine).

      Defendant argues that the law of the case doctrine is discretionary , and

therefore his prior counsel should have raised the choice-of-counsel argument

on direct appeal and argued that this court was not bound by the May 2014

ruling. Defendant also argues that prior counsel should have preserved the issue

for appeal to the Supreme Court. We reject these contentions.

      While the law of the case doctrine is a discretionary rule, that discretion

is limited. Lombardi, 207 N.J. at 538-39; State v. Reldan, 100 N.J. 187, 205-07

(1985). The doctrine is based on the policy that once an issue has been litigated

and decided, re-litigation should be avoided "in the absence of some new or

overriding circumstance." Reldan, 100 N.J. at 204 (quoting State v. Hoffler,

389 A.2d 1257, 1262 (Conn. 1978)). Overriding circumstances include new


                                                                         A-1035-19T2
                                       9
material evidence, new controlling authority, or a compelling showing that the

prior decision was clearly erroneous. L.T. v. F.M., 438 N.J. Super. 76, 88 (App.

Div. 2014); see also Sisler v. Gannett Co., 222 N.J. Super. 153, 160 (App. Div.

1987) (explaining that when the law of the case doctrine "is applied to a prior

appellate decision in the same case, the doctrine is more stringent.") .

      Defendant has not contended that there was any new evidence, new

controlling authority, or some other overriding circumstance. Instead, defendan t

seeks to argue that the 2014 affirmance was erroneous. Significantly, he has

made no showing that the prior ruling was clearly erroneous. See State v. Kates,

216 N.J. 393, 396 (2014) (citations omitted) (explaining that "a defendant's right

to counsel of choice 'is not absolute'" and that the right can be balanced against

other considerations, including the demands of the trial court's calendar).

      The trial judge carefully considered defendant's request to retain his third

counsel of choice. The judge noted that the case was in its fourth year, the court

had previously granted defendant's first counsel's request to be relieved, the

court had delayed an earlier trial date to allow defendant's second counsel to get

up to speed, and the court had previously established a firm new trial date but

Ashley was not available on that date. Those considerations were all legitimate

and were not arbitrary.      Consequently, on appellate review, two of our


                                                                           A-1035-19T2
                                       10
colleagues concluded that the trial court had not erred. That prior ruling is not

clearly erroneous and was binding on this court both on direct appeal and on this

appeal. See Myers, 239 N.J. Super. at 164; Stewart, 196 N.J. Super. at 143.

      Moreover, because our precedent is clear that we normally do not allow

reconsideration of an issue that has been decided on an interlocutory appeal,

defendant's prior appellate counsel did not fall below an objectively reasonable

standard in deciding not to tilt against that windmill on direct appeal. See

Strickland, 466 U.S. at 688 (counsel's representation must fall below "an

objective standard of reasonableness").

      Affirmed.




                                                                         A-1035-19T2
                                      11